Exhibit 10.2

 

[g2017122819445649729098.jpg]

 

 

 

December 27, 2017

 

Ms. Keira Krausz

[Address Redacted]

 

RE:Second Amendment to Employment Agreement

 

Dear Keira:

 

Reference is hereby made to the letter agreement between us dated February 5,
2013, as amended by that letter agreement dated January 2, 2015 (as so amended,
the “Agreement”).  The parties hereby agree to further amend the Agreement as of
the date first set forth above on the terms set forth in this letter agreement
(this “Second Amendment”).

 

With respect to the provisions in the Agreement set forth opposite the caption
labelled “Annual Cash Bonus Opportunity”, the first sentence thereof is hereby
deleted in its entirety and replaced with the following: “Commencing January 1,
2018, target annual bonus will be 75% of the then current Base Salary (provided
that the Compensation Committee or the Board, as applicable, may, in its sole
discretion, increase the target annual bonus from time to time).” Except as
expressly amended by this Second Amendment, the terms of the Agreement are
unchanged and remain in full force and effect.  

 

To acknowledge your agreement with the foregoing, please sign this Second
Amendment in the space provided below and return it to me.  Please retain a copy
for your records.


Sincerely,

 

/s/ Dawn M. Zier

 

Dawn M. Zier

President and CEO

 

 

Agreed and accepted:

/s/ Keira Krausz

 

Keira Krausz

 